Citation Nr: 1116018	
Decision Date: 04/22/11    Archive Date: 05/04/11	

DOCKET NO.  07-00 201A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina


THE ISSUE

Entitlement to waiver of recovery of an overpayment of VA compensation benefits in the amount of $20,438.20.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant




ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The Veteran had periods of active service from January 1982 to December 1984 and from November 1985 to December 1994.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2006 Administrative Decision of the Winston-Salem RO denying waiver in the amount of $20,438.20 because there was insufficient evidence to show that current income, and that which was reasonable to expect from all family members over the next few years, combined with net worth, would seriously impair the Veteran's ability to provide for his family's basic necessities and exceptional expenses.  

The issue is REMANDED to the RO by way of the Appeals Management Center in Washington, DC.  VA will notify the Veteran should further action be required.  


REMAND

The potential for the imposition of an undue hardship is one of the key elements for consideration and the determination of whether the collection of an overpayment would violate the principles of equity and good conscience.  38 C.F.R. § 1.965 (2010).  In this regard, there is no current information with regard to the Veteran's financial status.  The most recent financial status report of record is dated in April 2006, over five years ago.  The record reflects that the Veteran also filled out a financial status report form in 2005, just one year earlier.  It is interesting to note that while the 2005 report reflects net monthly income less expenses of minus $37.96, the 2006 report indicates that net monthly income less expenses totals $769.  Other inconsistencies include the Veteran reporting $150 for food in 2005, but reporting $400 in average monthly expenses for food in 2006.  Also, utilities and heat amount to over $120 on an average month in 2005, but cost him $236 in 2006.  The Veteran also indicated in 2006 that he had credit card debt in an unpaid balance of about $12,000.  He was only making minimal payments on each one.  However, it was also indicated that he was filing for bankruptcy.  Additionally, in the 2006 report, the Veteran referred to having three teenage dependents, at least two of whom should be over 21 years of age at this time.    

A current financial status report will be helpful as to determining whether collection of the debt would impose an undue hardship on the Veteran.  Consequently, the case is REMANDED for the following:  

1.  The Veteran should be provided with a financial status report form (VA Form 5655) and be instructed to provide a current financial status report.  He should provide as much detail as possible with regard to his average monthly income and average monthly expenses.  He should also provide as much information as possible with regard to any assets he might have and any installment contracts and other debts he has.  

2.  Therefore, VA should readjudicate the request for a waiver, taking into consideration all the evidence contained in the claims file.  If the waiver is denied, VA should explain the reasons and bases for the decision, specifically addressing the principles of equity and good conscience.  If the benefit sought on appeal remains denied or is not granted to the Veteran's satisfaction, he and his representative should be provided with a Supplemental Statement of the Case and be given an opportunity for response.  Then, the case should be returned to the Board for further appellate consideration, if otherwise in order.  

The purpose of this REMAND is to ensure due process and to assist the Veteran in the development of his claim.  No action by the Veteran is required until he receives further notice.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).

	                  _________________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



